Citation Nr: 1411975	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include an adjustment disorder with depressed mood and recurrent major depression with melancholic features.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1966 to March 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) which denied service connection for an adjustment disorder with depressed mood.  In November 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In September 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in psychiatry.  In October 2013, the requested VHA opinion was incorporated into the record.  In December 2013, the Board requested an addendum to the VHA opinion.  In December 2013, the Veteran was provided with copies of the amended VHA opinion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include an adjustment disorder with depressed mood and recurrent major depression with melancholic features in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

FINDINGS OF FACT

1.  Service connection is currently in effect for right knee degenerative joint disease, left knee degenerative joint disease, lumbar spine degenerative disc disease, right lower extremity radiculopathy, bilateral hearing loss, and tinnitus.  
2.  An adjustment disorder with depressed mood and recurrent major depression with melancholic features are related to the Veteran's service-connected disabilities.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an adjustment disorder with depressed mood and recurrent major depression with melancholic features were incurred proximately due to or as the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

In this decision, the Board grants service connection for an adjustment disorder with depressed mood and recurrent major depression with melancholic features.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to the issue of service connection for an acquired psychiatric disorder.  

II.  Service Connection for an Acquired Psychiatric Disorder 

The Veteran asserts that service connection for an acquired psychiatric disorder to include an adjustment disorder with depressed mood secondary to his service-connected disabilities is warranted.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right knee degenerative joint disease, left knee degenerative joint disease, lumbar spine degenerative disc disease, right lower extremity radiculopathy, bilateral hearing loss, and tinnitus.  

The Veteran's service treatment records make no reference to an acquired psychiatric disorder.  

An October 2009 psychological evaluation from M. Cannell, Ed.D., and B. Bigelow, Ed.D., reports that the Veteran complained of being depressed and socially isolated.  The Veteran was diagnosed with an adjustment disorder with depressed mood and "[ruleout] major depression recurrent severe without psychosis."  Mr. Canell opined that "it is as likely as not that his depression is resultant from the various difficulties he has ranging from his tinnitus and his bilateral hearing loss all the way to his degenerative disk disease along with the disintegration of his lumbar spine and general joints of his limbs."  

A February 2010 written statement from Mr. Cannell clarifies that the Veteran was diagnosed with an adjustment disorder with depressed mood and recurrent major depression with melancholic features.  

At a January 2013 VA mental disorders examination, the Veteran complained of a depressed mood.  He presented a history of having been involved in a post-service motorcycle accident.  The Veteran was diagnosed with a "depressive and anxious disorder due to [general medical condition] ([chronic obstructive pulmonary disease] and [history] of post-military [motor vehicle accident] with medical issues)" and "cognitive disorder NOS with residual memory impairment."  The examiner opined that "there is insufficient evidence to indicate that the Veteran's current diagnosis is mood disorder due to general medical condition (history of [motor vehicle accident] with [traumatic brain injury]) and cognitive disorder, NOS; that are not caused by or aggravated by military service-connected medical issues."  

An April 2013 addendum to the January 2013 VA examination report states "the two [diagnosed] disorder[s] are not related to military service as objective medical evidence in a time line progression does not exist."  
The October 2013 VHA psychiatric opinion and the December 2013 addendum thereto convey that the record had been thoroughly reviewed.  The physician concluded that:  

In summary, I continue to believe that it is at least likely (50% probability or greater) as not that any diagnosed acquired psychiatric disorder is not proximately due to or the result of the Veteran's service-connected disabilities.  Also, it is at least likely (50% probability or greater) as not that any diagnosed psychiatric disorder is not permanently increased in severity beyond its natural progression due the Veteran's service-connected disabilities.  

While acknowledging that the VA and private psychiatric and psychological evaluations of record are not models of clarity, the Board concludes that the evidence is in relative equipoise as to the issue of service connection for an acquired psychiatric disorder.  The private opinion weighs in favor of the claim and the VHA opinion places the question of whether the psychiatric disorder is related to service or a service-connected disability in equipoise.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an adjustment disorder with depressed mood and recurrent major depression with melancholic features is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for an adjustment disorder with depressed mood and recurrent major depression with melancholic features is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


